In a proceeding by petitioner, who is a member of Local 813 of the Private Sanitation Union and an employee of the Allied Maintenance Corporation which was engaged in the removal of refuse at the Few York World’s Fair, to stay a pending arbitration between the Union and Allied Maintenance Corporation pursuant to a contract between them, as to whether good cause existed for the petitioner’s discharge by reason of an alleged assault committed by him at the Fair grounds, the said corporation appeals from an order of the Supreme Court, Kings County, dated October 20, 1964, which granted petitioner’s application and stayed the arbitration “until the conclusion” of a pending indictment against him for the crime of assault or "until April 1, 1965, whichever is sooner.” Order modified by changing ,the specified date of April 1, 1965 to March 1, 1965, As so modified, order affirmed, without costs. In our opinion, while the Special Term properly exercised its discretion in granting the stay, the stay should terminate not later than March 1, 1965 in any event. The arbitration hearing should not be delayed beyond that date, since the Few York World’s Fair is scheduled to be reopened in April, 1965 and it is- obviously important that the propriety of petitioner’s discharge be determined prior to such reopening. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.